   Case 2:20-cv-00390-B Document 1 Filed 08/07/20 Page 1 of 6                PageID #: 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              NORTHERN DIVISION

RICHARD C. BYRD; WILLIE J. MASON, JR.; )
AENEAS L. PETTWAY,                     )
                                       )
                Plaintiffs,            )
                                       )
v.                                     )                 Civil Action No.:
                                       )
THE CITY OF SELMA,                     )                 JURY TRIAL DEMANDED
                                       )
                Defendant.             )

                                      COMPLAINT


       COME NOW the Plaintiffs, Richard C. Byrd, Willie J. Mason, Jr., and Aeneas L.

Pettway, by and through their undersigned counsel, and hereby file the instant action

against Defendant, The City of Selma, pursuant to The Fair Labor Standards Act of

1938, as amended, 29 U.S.C. 201 et seq. (hereinafter "FLSA"), and for their cause of

action state as follows:

                                         PARTIES

       1.     Plaintiff, Richard C. Byrd, is over the age of nineteen (19) years and is a

resident citizen of Perry County, Alabama.

       2.     Plaintiff, Willie J. Mason, Jr., is over the age of nineteen (19) years

and is a resident of Dallas County, Alabama.

       3.     Plaintiff, Aeneas L. Pettway, is over the age of nineteen (19) years and is a

resident of Wilcox County, Alabama.




                                              1
    Case 2:20-cv-00390-B Document 1 Filed 08/07/20 Page 2 of 6              PageID #: 2




        4.    Defendant, The City of Selma, is a municipal corporation organized and

existing under the laws of the State of Alabama.

                             JURSIDICTION AND VENUE

        5.    Jurisdiction over this action is conferred by 28 U.S.C. § 1331.

        6.    Venue in the Southern District of Alabama is proper under 28 U.S.C. §

1391(b) and (c) as Defendant does business in this district, and as the conduct giving rise

to the claims occurred in this district.

                                STATEMENT OF FACTS

        7.    This action is brought to recover unpaid overtime compensation owed to

Plaintiffs as required by 29 U.S.C. § 207.

        8.    At all times relevant to this action, Defendant was Plaintiffs’ "employer"

within the meaning of 29 U.S.C. §203(d).

        9.    At all times relevant to this action, Defendant was an enterprise engaged

in commerce or in the production of goods for commerce as defined by §203(s)(1) of the

FLSA.

        10.   At all times relevant to this action, Plaintiffs were Defendant’s “employees”

as defined by §203(e)(1) of the FLSA and worked for Defendant within the territory of

the United States within three (3) years preceding the filing of this lawsuit.

        11.   At all times material to this action, Plaintiffs were employed by the City of

Selma Fire Department as Assistant Fire Marshals/Fire Investigators.

        12.   Defendant is the official governmental authority responsible for the

organization, provision, management and operation of fire protection and suppression



                                             2
    Case 2:20-cv-00390-B Document 1 Filed 08/07/20 Page 3 of 6             PageID #: 3




within its jurisdiction.

       13.    The services performed by Plaintiffs as Defendant’s employees are a

necessary and integral part of and are directly essential to Defendant's business.

       14.    Defendant is and has been aware of the requirements of the FLSA and its

corresponding regulations. (See Exhibits A, B, and C attached hereto) Despite said

knowledge, Defendant has failed and/or refused to pay Plaintiffs mandatory overtime

compensation in compliance with the FLSA.

       15.    Defendant has not made a good faith effort to comply with the FLSA.

Instead, Defendant has intentionally failed and/or refused to pay Plaintiffs overtime

compensation in accordance with the provisions of the FLSA.

       16.    Defendant has engaged in a pattern and practice of failing to pay Plaintiffs

in accordance with § 207 of the FLSA at the required rate of time and one-half for each

hour worked over 40 hours worked in a week or 80 hours worked in a bi-weekly pay

period and for all on-call hours.

       17.    As a result of Defendant’s conduct, Plaintiffs have suffered damages in the

form of substantial unpaid overtime compensation.

       18.    Plaintiffs seek and are entitled to all unpaid overtime compensation,

including on-call hours, an equal amount of liquidated damages and/or pre-judgment

interest, and a reasonable attorney’s fee, including the costs and expenses of this action,

pursuant to 29 U.S.C. §216(b).

       19.    Based upon Defendant's willful and intentional conduct, Plaintiffs are

entitled to a three (3) year statute of limitations.




                                               3
    Case 2:20-cv-00390-B Document 1 Filed 08/07/20 Page 4 of 6             PageID #: 4




       20.    Since May 5, 2019, Plaintiff, Willie J. Mason, Jr., has been denied

compensation pursuant to Defendant’s Education Incentive Program, which provides

employees who obtain education degrees step pay increases above his/her regular pay

step. (See Exhibit D attached hereto) Plaintiff Mason has obtained associate degrees in

Arts, Science, Fire Science, and Science in General Education (See Exhibits E, F, G and

H attached hereto) and a Bachelor of Science in Business Administration (See Exhibit I

attached hereto), but he has been denied compensation pursuant to Defendant’s

Education Incentive Program.

                                      COUNT ONE
                                    (29 U.S.C. § 207(a))

       21.    Plaintiffs adopt and incorporate paragraphs 1 through 20 above as if set

forth fully herein.

       22.    At all times relevant to this action, Defendant has failed and/or refused to

pay overtime compensation to Plaintiffs at the statutory rate of time and one-half for all

hours worked in excess of 40 hours in a week or 80 hours in a bi-weekly pay period and

for all on-call hours, in direct violation of 29 U.S.C. §207(a).

       23.    As a result of Defendant’s conduct, Plaintiffs have suffered substantial

damages in the form of unpaid overtime compensation.

       24.    As a result of Defendant's violation of 29 U.S.C. §207(a), Plaintiffs seek

and are entitled to be compensated for all unpaid overtime compensation, including for

all on-call hours, an equal amount of liquidated damages and/or pre-judgment interest,

and a reasonable attorney's fee, including the costs and expenses of this action, pursuant

to 29 U.S.C. § 216(b).


                                              4
    Case 2:20-cv-00390-B Document 1 Filed 08/07/20 Page 5 of 6               PageID #: 5




                                       COUNT TWO

                         (Violation of Education Incentive Program)

          25.   Plaintiffs adopt and incorporate paragraphs 1 through 24 above as if set

forth fully herein.

          26.   At all times relevant to this action, Defendant has failed and/or refused to

pay Plaintiff, Willie J. Mason, Jr., compensation pursuant to Defendant’s Education

Incentive Program.

          27.   As a result of Defendant’s conduct, Plaintiff, Willie J. Mason, Jr., has

suffered substantial damages in the form of unpaid compensation.

          28.   As a result of Defendant’s violation of its own Education Incentive

Program, Plaintiff, Willie J. Mason, Jr., seeks and is entitled to be compensated for all

unpaid step pay increases above his regular pay since May 5, 2019.


          WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray for the following

relief:

          1.    An award to all Plaintiffs of damages in the amount of all unpaid overtime

compensation, including for all on-call hours, for the last three years, plus an equal

amount of liquidated damages and/or pre-judgment interest;

          2.    An award to Plaintiff, Willie J. Mason, Jr., for all unpaid educational

incentive step pay increases since May 5, 2019, pursuant to Defendant’s Education

Incentive Program;

          3.    An award of reasonable attorney's fees, including the costs and expenses of

this action; and



                                               5
   Case 2:20-cv-00390-B Document 1 Filed 08/07/20 Page 6 of 6               PageID #: 6




      4.     Such other legal and equitable relief to which they may be entitled.

                                   JURY DEMAND

      Plaintiffs demand a trial by struck jury on all issues related to this matter.



                                                 /s/ W. Lee Gresham, III
                                                 W. Lee Gresham, III
                                                 ASB-9814-m76w
                                                 Attorney for Plaintiff

OF COUNSEL:

Heninger Garrison Davis, LLC
2224 1st Avenue North
Birmingham, AL 35203
Telephone: 205-326-3336
Facsimile: 205-326-3332


Please serve the original Complaint on Defendant by Certified Mail at the following
address:

The City of Selma
c/o City Clerk
222 Broad Street
Selma, AL 36702




                                             6
